       Case 1:17-cv-04112-JGK-KHP Document 70 Filed 12/16/19 Page 1 of 2

                                                                     Andrew W. Schilling
                                                                     Partner
                                                                     1133 Avenue of the Americas
                                                                     Suite 3100
                                                                     New York, NY 10036
                                                                     T (212) 600-2330
                                                                     aschilling@buckleyfirm.com


                                      December 16, 2019

By ECF
Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York                                                          12/17/2019
500 Pearl Street, Room 750
New York, NY 10007

       Re:     Joshi v. Columbia University, No. 17 Civ. 4112 (JGK)(KHP)

Dear Judge Parker:

        We represent Defendant Columbia University in this action. We write in response to the
December 13, 2019 letter from Jonathan Jeremias, counsel for Plaintiff, relating to the deposition
of Dr. Margaret Wood. Because Mr. Jeremias has misrepresented the agreement reached by the
parties and has requested an extension of the discovery deadline from the Court without first
conferring with us in good faith, we respectfully request a telephone conference to discuss our
request that the Court reinstate the December 31, 2019 discovery deadline.

        As Your Honor knows, on December 3, Mr. Jeremias submitted a letter to the Court seeking
to compel the deposition of Dr. Wood, a former Columbia employee who is represented by
separate counsel. That letter constituted the second time in this case that Plaintiff prematurely
involved the Court without adequately conferring with counsel in an effort to resolve an issue. The
issue raised by Mr. Jeremias in the December 3 letter related to his inability to schedule Dr. Wood’s
deposition prior to the discovery cutoff at the end of December, and he sought the Court’s
intervention in this regard. On December 5, the Court directed the parties and Dr. Wood’s counsel
to meet and confer regarding the timing of the deposition and instructed Plaintiff’s counsel to
report back to the Court on December 13.

        Counsel for the parties and Dr. Wood conferred by phone on December 10. On that call,
Dr. Wood’s counsel offered to make Dr. Wood available for her deposition on January 10, 2020,
which was after the discovery deadline. We consented to that date on the express condition that
the deadline for all other discovery remain December 31, 2019. Columbia’s position was
consistent with what we stated in an email in advance of the meet and confer, in which we said
that we would be open to scheduling the deposition in the first two weeks of January provided that
it did not affect the other deadlines currently in place. We conditioned our agreement in that
manner so that Plaintiff could not use his own failure to diligently pursue Dr. Wood’s deposition
as an excuse to serve additional discovery requests on Columbia or notice additional depositions
of our witnesses. Mr. Jeremias made no objection to that condition. Nor did he request on that
call to extend the discovery schedule (other than for the deposition of Dr. Wood) or provide any
indication that he would request such an extension from the Court. To the contrary, we left that
call with the clear understanding that the parties and Dr. Wood’s counsel were all in agreement
               Case 1:17-cv-04112-JGK-KHP Document 70 Filed 12/16/19 Page 2 of 2
        Hon. Katharine H. Parker
        December 16, 2019
        Page 2

        and that Mr. Jeremias would advise the Court that the issues were resolved on consent of all
        counsel.

               We were thus surprised to see Mr. Jeremias represent to the Court that the parties had
        agreed to a date for Dr. Wood’s deposition without condition and then separately request an
        extension of the discovery deadline, while stating that we did not consent to such an extension.
        Mr. Jeremias presented this to the Court as if the parties had conferred but failed to reach an
        agreement, when, in fact, Mr. Jeremias never requested an extension of the discovery schedule for
        anything other than Dr. Wood’s deposition. If Mr. Jeremias had requested an extension, we would
        have asked for the basis of that request and discussed it with him. But we never had that
        conversation and he has yet to tell us, much less the Court, why he is requesting the extension or
        what additional discovery he intends to pursue in January.

                We understand that the Court has already granted Plaintiff’s request to extend the discovery
        schedule to January 31, 2020. (ECF No. 69.) Because, however, Plaintiff’s request misrepresented
        Columbia’s position, we respectfully request a telephone conference to discuss the basis of
        Plaintiff’s request to extend the discovery period. In the event that the Court is not inclined to
        schedule a telephone conference or revisit this issue, we respectfully request that the Court extend
        the summary judgment briefing schedule by thirty days to align with the extended discovery
        period. The Court had previously set January 31, 2020 as the deadline for summary judgment
        motions, which was thirty days after the close of the discovery.

                We thank the Court for its consideration of this matter.

                                                             Respectfully submitted,

                                                             /s Andrew W. Schilling
                                                             Andrew W. Schilling


        cc:     Counsel of Record (by ECF)
                Thomas Engel, Esq., Counsel for Dr. Margaret Wood (by email)




                                                           Defendant's request for an extension of the
                                                           briefing schedule for Defendant's summary
                                                           judgment motion is GRANTED.

                                                           Defendant's moving brief, if any, is due by March
                                                           2, 2020. Plaintiff's opposition, if any, is due by
12/17/2019                                                 March 29, 2020. Defendant's reply, if any, is due
                                                           by April 13, 2020.
